UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4536


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LERONE RODRIQUEZ MARTIN, a/k/a Rocky,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cr-00949-JMC-11)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Alan Lance Crick, Assistant
United   States  Attorney,  Greenville,   South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lerone Rodriquez Martin pled guilty to conspiracy to

possess    with   intent    to    distribute    five     kilograms        or    more    of

cocaine.      The   court      imposed    a   70-month      sentence.           Martin’s

counsel filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that, in counsel’s view, there are

no meritorious issues for appeal, but questioning whether the

district    court    adequately       explained       the    reasoning          for    the

sentence imposed.          Martin filed a pro se supplemental brief,

asking    this    court   to     review   the   record      for    any    meritorious

issue.      Concluding     that    the    district    court       did    not    err,    we

affirm.

            We review a sentence for reasonableness, applying an

abuse-of-discretion standard.             Gall v. United States, 552 U.S.

38, 51 (2007).      In so doing, the court examines the sentence for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2012)]     factors,       selecting     a    sentence          based   on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”         Gall, 552 U.S. at 51.          A district court must

conduct an “individualized assessment” of the particular facts

of every sentence, whether the court imposes a sentence above,

below, or within the Guidelines range.                United States v. Carter,

                                          2
564 F.3d 325, 330 (4th Cir. 2009).                     We review for abuse of

discretion an argument that the district court failed to explain

the sentence.       See United States v. Lynn, 592 F.3d 572, 578-79

(4th Cir. 2010).

            The     district    court       appropriately          computed     Martin’s

advisory Guidelines range as 70 to 87 months.                        The court noted

Martin’s prior offenses for similar conduct, and noted that,

despite his education and opportunities, Martin committed the

instant    offense.      In     light      of     Martin’s       minor   role    in     the

conspiracy, the district court sentenced him at the low end of

the   Guidelines      range.      We       find    that     the     court    adequately

explained its reasons for the sentence imposed and the 70-month

sentence is not unreasonable and not an abuse of discretion.

See United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007)

(applying    an     appellate     presumption         of        reasonableness     to    a

sentence     imposed     within        a        properly        calculated      advisory

Guidelines range); see also Rita v. United States, 551 U.S. 338,

346-56     (2007)    (upholding     presumption            of     reasonableness        for

within-Guidelines sentence).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Martin’s conviction and sentence.

This court requires that counsel inform Martin, in writing, of

the right to petition the Supreme Court of the United States for

                                            3
further review.      If Martin requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Martin.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     4